Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office action in response to communications received January 05, 2022.  Claims 1, 7, 19, and 20 have been amended.  Therefore, claims 1-20 are pending and addressed below. 

Specifications
The amendment to the Specification filed 01/05/2022 has been reviewed and accepted.  

Response to Arguments
Applicant’s arguments, see Pages 7-8, filed January 05, 2022, with respect to the rejection(s) of claim(s) 1-6 and 13-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, Huval (US2018/0373980 A1, publish date 12/27/2018).


Based on claim’s amendments, the Examiner rejects claims 1-20 with the new ground of rejections.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US10843108 B1, file date 06/26/2018) in view of Huval (US2018/0373980 A1, publish date 12/27/2018).

Claim 1:
With respect to claim 1, Chung et al. discloses a method (a networked environment, Figures 1, 3) comprising: 
accessing via a first client application (the storage service client application 133 (FIG. 1) executed on the client device 106 receives a user request to connect to a storage service 109, Column 7, lines 9-30), a remote desktop application (the remote desktop client application 139, Figure 1); 
activating, within the remote desktop application, a second client application to provide access to a task (the remote desktop client application 139 (FIG. 1) executed on the client device 106 receives a user request to connect to a virtualized client instance 124, Column 7, lines 9-30) (Download files, execute user program to manage hosts response to user action, Figure 3, 330, 333, 336); 
obtaining user input in connection with executing the task; and transmitting user input information associated with the execution of the task (the remote desktop client application 139 authenticates with the virtualized client instance 124, the remote desktop client application 139 may obtain from the user and provide security credentials such as a username, a password, an identification number, a key, etc., which then may be verified by the virtualized client instance 124 as being correct, Column 7, lines 9-30) to a server (The computing environment 103 may comprise, for example, a server Computer, Column 3, lines 8-9).

Chung et al. does not disclose executing at an annotator device; wherein the first client application is configured to disable downloading or copying of data as claimed.

However, Huval teaches executing at an annotator device (an annotation portal executing on a local computer system for manual labeling, through an annotation portal executing on a local computer system (e.g., a desktop computer) (0036) The remote computer system can send LIDAR and/or video feeds to the annotation portal—executing on a local computer system—via a computer network (e.g., the Internet), (Annotation Portal, 0037) (Figure 2A); wherein the first client application is configured to disable downloading or copying of data (The annotation portal can then activate this subset of video feeds and deactivate (i.e., disable download of) other video feeds in the set in order to reduce a total volume of data downloaded per labeled LIDAR frame while continuing to provide the human annotator with video data relevant to a region of interest in the LIDAR feed—as indicated by the location of the cursor—thereby also maintaining high manual label accuracy, 0062).

Chung et al. and Huval analogous art because they are from the same field of endeavor of remote browsers/workspaces.


reduce a total volume of data downloaded per labeled LIDAR frame while continuing to provide the human annotator with video data relevant to a region of interest (see Huval 0062)

Claim 2:
With respect to claim 2, Chung et al. discloses wherein the first client application is a secure browser (The virtualized client instances 124 may execute a storage service client application 133 in order to communicate with the storage service 109, the storage service client application 133 may be a special-purpose client application or may be a generic application such as a web browser, Column 4, lines 11-14) configured to communicate using a secure protocol (A user interacts remotely with the virtualized client instances 124 using a remote desktop environment and protocol such as PC-over-IP (PCoIP), Column 42-49) and the remote desktop application is streamed onto a user terminal (client device 106 may be configured to execute various applications such as a remote desktop client application 139, Column 4, lines 64-66, Figure 1, 139, 106).



Claim 3:
With respect to claim 3, Chung et al. discloses wherein the first client application includes a secure browser configured to access only whitelisted URLs (The connection request may be received through a firewall 115 (FIG. 1), which is configured by the rules 116 to allow connection requests from the client device 106 to pass through, a network address range corresponding to the client device 106 may be added to a whitelist, Column 5, lines 32-39).

Claim 4:
With respect to claim 4, Chung et al. discloses wherein the first client application includes a secure browser configured to prevent access of blacklisted URLs (the virtualized client instance 124 blocks access from the virtualized client instance 124 to hosts 118 on the private network 121 other than those identified in box 209, may restrict access to network addresses outside a particular subnetwork, Column 5, lines 55-60).

Claim 5:
With respect to claim 5, Chung et al. discloses wherein the first client application 1s configured to disable developer tools (may block installation of the file(s) on the virtualized client instance 124, Column 6, lines 37-39) (Blocking the data in this way may prevent exfiltration of sensitive data from the private network 121 (FIG. 1), may allow only downloads from the storage service 109, but not uploads, Column 8, lines 21-25).

Claim 6:
With respect to claim 6, Chung et al. discloses wherein the second client application is modified based on a standard browser (The client device 106 may be configured to execute various applications such as a remote desktop client application 139, the remote desktop client application 139 receives a stream of graphical data 125 from the virtualized client instance 124 and renders the stream of graphical data 125 as a user interface 142 on the display 136, Column 4, line 64-Column 5, line 11).

Claim 13:
With respect to claim 13, Chung et al. discloses further comprising performing an authentication of the user (authenticates the client device 106 as being associated with a particular user identity, may provide security credentials such as a username, a password, an identification number, a key, etc., which then may be verified as being correct, Column 5, lines 43-48).

Claim 14:
With respect to claim 14, Chung et al. discloses wherein the authentication is based on an image of the user  (authenticates the client device 106 as being associated with a particular user identity, may provide security credentials such as a username, a password, an identification number, a key, etc., which then may be verified as being correct, Column 5, lines 43-48) (the remote desktop client application 139 receives input from a user by way of a camera, etc, Column 7, lines 38-40).

Claim 15:
With respect to claim 15, Chung et al. discloses wherein the authentication includes comparing an image of the user with stored user image information (authenticates the client device 106 as being associated with a particular user identity, may provide security credentials such as a username, a password, an identification number, a key, etc., which then may be verified as being correct, Column 5, lines 43-48) (the remote desktop client application 139 receives input from a user by way of a camera, etc, Column 7, lines 38-40).

Claim 16:
With respect to claim 16, Chung et al. discloses wherein the authentication is based on a video of the user (authenticates the client device 106 as being associated with a particular user identity, may provide security credentials such as a username, a password, an identification number, a key, etc., which then may be verified as being correct, Column 5, lines 43-48) (the remote desktop client application 139 receives input from a user by way of a camera, etc, Column 7, lines 38-40).

Claim 17:
With respect to claim 17, Chung et al. discloses wherein the authentication includes detecting movement in the video of the user (authenticates the client device 106 as being associated with a particular user identity, may provide security credentials such as a username, a password, an identification number, a key, etc., which then may be verified as being correct, Column 5, lines 43-48) (the remote desktop client application 139 receives input from a user by way of a camera, etc, Column 7, lines 38-40).

Claim 18:
With respect to claim 18, Chung et al. discloses wherein the task is an annotation task (to execute the installed user program 127 to manage one or more hosts 118 responsive to a user action, such as manipulation of a user interface of the user program 127, Column 7, lines 47-62).


Claim 19
With respect to claim 19, Chung et al. discloses a system (a networked environment, Figures 1, 3) comprising: 
a processor (processors, Figure 5, 503) configured to: 
access via a first client application (the storage service client application 133 (FIG. 1) executed on the client device 106 receives a user request to connect to a storage service 109, Column 7, lines 9-30), a remote desktop application (the remote desktop client application 139, Figure 1);
activate, within the remote desktop application, a second client application to provide access to a task (the remote desktop client application 139 (FIG. 1) executed on the client device 106 receives a user request to connect to a virtualized client instance 124, Column 7, lines 9-30) (Download files, execute user program to manage hosts response to user action, Figure 3, 330, 333, 336)
obtain user input in connection with executing the task; and transmit user input information associated with the execution of the task (the remote desktop client application 139 authenticates with the virtualized client instance 124, the remote desktop client application 139 may obtain from the user and provide security credentials such as a username, a password, an identification number, a key, etc., which then may be verified by the virtualized client instance 124 as being correct, Column 7, lines 9-30) to a server (The computing environment 103 may comprise, for example, a server Computer, Column 3, lines 8-9); and 
a memory coupled to the processor and configured to provide the processor with instructions (memory, Figure 5, 506).

Chung et al. does not disclose executing at an annotator device; wherein the first client application is configured to disable downloading or copying of data as claimed.

However, Huval teaches executing at an annotator device (an annotation portal executing on a local computer system for manual labeling, through an annotation portal executing on a local computer system (e.g., a desktop computer) (0036) The remote computer system can send LIDAR and/or video feeds to the annotation portal—executing on a local computer system—via a computer network (e.g., the Internet), (Annotation Portal, 0037) (Figure 2A); wherein the first client application is configured to disable downloading or copying of data (The annotation portal can then activate this subset of video feeds and deactivate (i.e., disable download of) other video feeds in the set in order to reduce a total volume of data downloaded per labeled LIDAR frame while continuing to provide the human annotator with video data relevant to a region of interest in the LIDAR feed—as indicated by the location of the cursor—thereby also maintaining high manual label accuracy, 0062).

Chung et al. and Huval analogous art because they are from the same field of endeavor of remote browsers/workspaces.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Huval in Chung et al. for executing at an annotator device; wherein the first client application is configured to disable downloading or copying of data as claimed for purposes of enhancing the network environment of Chung et al. by
reduce a total volume of data downloaded per labeled LIDAR frame while continuing to provide the human annotator with video data relevant to a region of interest (see Huval 0062)

Claim 20:
With respect to claim 20, Chung et al. discloses a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions (a networked environment, Figures 1, 3) for: 
accessing via a first client application (the storage service client application 133 (FIG. 1) executed on the client device 106 receives a user request to connect to a storage service 109, Column 7, lines 9-30), a remote desktop application (the remote desktop client application 139, Figure 1); 
activating, within the remote desktop application, a second client application to provide access to a task (the remote desktop client application 139 (FIG. 1) executed on the client device 106 receives a user request to connect to a virtualized client instance 124, Column 7, lines 9-30) (Download files, execute user program to manage hosts response to user action, Figure 3, 330, 333, 336); 
obtaining user input in connection with executing the task; and transmitting user input information associated with the execution of the task (the remote desktop client application 139 authenticates with the virtualized client instance 124, the remote desktop client application 139 may obtain from the user and provide security credentials such as a username, a password, an identification number, a key, etc., which then may be verified by the virtualized client instance 124 as being correct, Column 7, lines 9-30) to a server (The computing environment 103 may comprise, for example, a server Computer, Column 3, lines 8-9).


Chung et al. does not disclose executing at an annotator device; wherein the first client application is configured to disable downloading or copying of data as claimed.

However, Huval teaches executing at an annotator device (an annotation portal executing on a local computer system for manual labeling, through an annotation portal executing on a local computer system (e.g., a desktop computer) (0036) The remote computer system can send LIDAR and/or video feeds to the annotation portal—executing on a local computer system—via a computer network (e.g., the Internet), (Annotation Portal, 0037) (Figure 2A); wherein the first client application is configured to disable downloading or copying of data (The annotation portal can then activate this subset of video feeds and deactivate (i.e., disable download of) other video feeds in the set in order to reduce a total volume of data downloaded per labeled LIDAR frame while continuing to provide the human annotator with video data relevant to a region of interest in the LIDAR feed—as indicated by the location of the cursor—thereby also maintaining high manual label accuracy, 0062).

Chung et al. and Huval analogous art because they are from the same field of endeavor of remote browsers/workspaces.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Huval in Chung et al. for executing at an annotator device; wherein the first client application is configured to disable downloading or copying of data as claimed for purposes of enhancing the network environment of Chung et al. by
reduce a total volume of data downloaded per labeled LIDAR frame while continuing to provide the human annotator with video data relevant to a region of interest (see Huval 0062)



Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US10843108 B1, file date 06/26/2018) in view of Huval (US2018/0373980 A1, publish date 12/27/2018) further in view of Kofod et al. (US2016/0253772 A1, publish date 09/01/2016).

Claim 7:
With respect to claim 7, the combination of Chung et al. and Huval discloses the limitations of claim 1, as addressed. 

Neither Chung et al. nor Huval discloses wherein the second client application is configured to add a watermark to data output to a user as claimed.

However, Kofod et al. teaches the data going across the connection to the remotely located personal computer (0003), the received content comprises data from a local or remote session of the user and that represents a graphical workspace of the user, the data comprises an image of a local or remote desktop, workspace, or application 0013), web server 304 receives content from content producing application 308 and provides that content to a user via a web browser 306, remote access to a desktop that is hosted on a compute resource that runs an operating system (0087, Figure 3), wherein the second client application is configured to add a watermark to data output to a user (FIGS. 1A, 1B, and 1C are images of an exemplary screen that displays session watermarking) (the watermarking techniques described herein are used to watermark remote sessions where the remote desktop is displayed to a user within a browser window, e.g., via a secure browser, 0056).

Chung et al, Huval and Kofod et al. analogous art because they are from the same field of endeavor of remote browsers/workspaces.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Kofod et al. in Chung et al. and Huval for wherein the second client application is configured to add a watermark to data output to the user as claimed for purposes of enhancing the network environment of Chung et al. by allowing an organization to secure its protected data from unauthorized access and to provide some way to identify the source of leaked data if that occurs.  More specifically, there is a need for methods and systems for secure content watermarking and for identifying the source of leaked information. (see Kofod et al. 0008)

Claim 8:
With respect to claim 8, the combination of Chung et al., Huval, Chung et al. discloses the limitations of claim 7, as addressed. 

Kofod et al. teaches wherein the watermark includes a visible watermark added as an HTML layer (HTML based rendering, but can be applied to any screen session in which unique watermarking is desired, 0134) (FIGS. 1A, 1B, and 1C are images of an exemplary screen that displays session watermarking).

Chung et al., Huval and Kofod et al. analogous art because they are from the same field of endeavor of remote browsers/workspaces.

The motivation for combining Chung et al., Huval and Kofod et al. is recited in claim 7. 

Claim 9:
With respect to claim 9, the combination of Chung et al., Huval, Chung et al. discloses the limitations of claim 7, as addressed. 

Kofod et al. teaches wherein the watermark includes an obscured watermark (The encoding of session data is obscured.  User information is not readily displayed, 0130) added as an HTML layer (HTML based rendering, but can be applied to any screen session in which unique watermarking is desired, 0134) (FIGS. 1A, 1B, and 1C are images of an exemplary screen that displays session watermarking).

Chung et al., Huval and Kofod et al. analogous art because they are from the same field of endeavor of remote browsers/workspaces.

The motivation for combining Chung et al., Huval and Kofod et al. is recited in claim 7. 



Claim 10:
With respect to claim 10, the combination of Chung et al., Huval, Chung et al. discloses the limitations of claim 7, as addressed. 

Kofod et al. teaches wherein the watermark includes an audio watermark (also contemplates images, pictures, videos, movies, audio files, collections of data, application files, computer files of any type, and also data which may not be in file format, such as streaming data, raw data, databases, portions of data storage, etc. Likewise, "displaying" a document to a user is not limited to visually displays of visual data, but contemplates many different forms of presentation of watermarked data to an intended recipient for consumption, 0108).

Chung et al., Huval and Kofod et al. analogous art because they are from the same field of endeavor of remote browsers/workspaces.

The motivation for combining Chung et al., Huval and Kofod et al. is recited in claim 7. 

Claim 11:
With respect to claim 11, the combination of Chung et al., Huval, Chung et al. discloses the limitations of claim 7, as addressed. 

Kofod et al. teaches wherein the watermark includes an audio watermark in a frequency range beyond typical human hearing (also contemplates images, pictures, videos, movies, audio files, collections of data, application files, computer files of any type, and also data which may not be in file format, such as streaming data, raw data, databases, portions of data storage, etc. Likewise, "displaying" a document to a user is not limited to visually displays of visual data, but contemplates many different forms of presentation of watermarked data to an intended recipient for consumption, 0108).

Chung et al., Huval and Kofod et al. analogous art because they are from the same field of endeavor of remote browsers/workspaces.

The motivation for combining Chung et al., Huval and Kofod et al. is recited in claim 7. 

Claim 12:
With respect to claim 12, the combination of Chung et al. and Huval discloses the limitations of claim 1, as addressed. 

Neither Chung et al. nor Huval discloses further comprising recording session information associated with execution of the task as claimed.

However, Kofod et al. teaches the data going across the connection to the remotely located personal computer (0003), the received content comprises data from a local or remote session of the user and that represents a graphical workspace of the user, the data comprises an image of a local or remote desktop, workspace, or application 0013), web server 304 receives content from content producing application 308 and provides that content to a user via a web browser 306, remote access to a desktop that is hosted on a compute resource that runs an operating system (0087, Figure 3), further comprising recording session information associated with execution of the task (databased: If a match is found, database 310 may reply with some or all of the original input information, which may be used to identify the source of the protected content, e.g., the name of the user of the session, the date, time, location, or network address of the session, and so on, 0096) (a database 510 may be used to store the generated watermarks, information that is encoded into the generated watermarks, or both, 0098).

Chung et al., Huval and Kofod et al. analogous art because they are from the same field of endeavor of remote browsers/workspaces.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Kofod et al. in Chung et al. and Huval for further comprising recording session information associated with execution of the task as claimed for purposes of enhancing the network environment of Chung et al. by allowing an organization to secure its protected data from unauthorized access and to provide some way to identify the source of leaked data if that occurs.  More specifically, there is a need for methods and systems for secure content watermarking and for identifying the source of leaked information. (see Kofod et al. 0008)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433